[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO STRIKE
The Motion to Strike filed by the third-party defendant (Cigna Insurance Company) is granted. The third-party plaintiffs (John Braca, Jr., et al) have failed to adequately allege a cause of action against Cigna in the second count of the amended third-party complaint.
In the second count of the amended third-party complaint, John Braca, Jr., Inc. and the other third-party plaintiffs seek indemnification from Cigna against the claims filed against them by plaintiff Lichtman Associates, Inc. Lichtman, which is an insurance agency, seeks to recover unpaid insurance premiums for policies obtained by Lichtman from Cigna for the benefit of Braca and the other third-party plaintiffs.
In the Second Count of the third-party complaint, Braca and the other third-party plaintiffs claim that the premium charges are incorrect due to two factors: (1) Lichtman's supplying incorrect information to Cigna and (2) Cigna's failing to investigate or verify the information supplied to it by Lichtman. The third-party plaintiffs have failed to sufficiently allege a claim for indemnification. See Kaplan v. Merberg Wrecking Corporation, 152 Conn. 405 (1965).
GEORGE N. THIM, JUDGE